Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143915(13)                                                                                                          Justices




  LYNN M. GALLAGHER-McCARTHY,
            Plaintiff-Appellee,
                                                                    SC: 140306
  v                                                                 COA: 292514
                                                                    Oakland CC Family Division:
  PATRICK M. McCARTHY,                                              1998-605074-DM
             Defendant-Appellant.
  _________________________________________


         On order of the Court, on its own motion, the Court finds that the repeated
  motions by Mr. McCarthy seeking disqualification of members of the Court on
  substantially identical grounds constitute frivolous and vexatious pleadings, the motion
  for disqualification filed October 19, 2011 is stricken and will not be subject to further
  consideration. MCR 2.114(E).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 8, 2011                    _________________________________________
                                                                               Clerk